Citation Nr: 0029342	
Decision Date: 11/07/00    Archive Date: 11/16/00

DOCKET NO.  98-19 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether the March 26, 1958, rating decision as to the 
denial of entitlement to service connection for partial 
amputation of the left fourth finger involved clear and 
unmistakable error (CUE).

2.  Entitlement to an increased rating for partial amputation 
of the left fifth finger, currently rated as 10 percent 
disabling.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1956 to November 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in May 1997 and 
December 1998 by the Los Angeles, California, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

The Board notes the veteran's April 1997 correspondence may 
be construed as a claim for entitlement to service connection 
for a left arm disorder secondary to his service-connected 
disability.  This matter is referred to the RO for 
appropriate action.

This decision will address only the issue of whether the 
March 26, 1958, rating decision as to the denial of 
entitlement to service connection for partial amputation of 
the left fourth finger involved clear and unmistakable error.  
The issue of entitlement to an increased rating for partial 
amputation of the left fifth finger will be addressed in the 
REMAND section of this decision.  


FINDINGS OF FACT

1.  The evidence of record in March 1958 as to the issue of 
entitlement to service connection for partial amputation of 
the left fourth finger is not undebatable.

2.  The March 26, 1958, rating decision as to the denial of 
entitlement to service connection for partial amputation of 
the left fourth finger was not clearly and unmistakably 
erroneous.

CONCLUSION OF LAW

The March 26, 1958, rating decision was not clearly and 
unmistakably erroneous.  38 U.S.C.A. § 5107 (West 1991); 
38 C.F.R. § 3.105 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Clear and Unmistakable Error Claim

Previous determinations which are final and binding, 
including decisions of service connection, degree of 
disability, age, marriage, relationship, service, dependency, 
line of duty, and other issues, will be accepted as correct 
in the absence of CUE.  Where evidence establishes such 
error, the prior decision will be reversed or amended.  38 
C.F.R. § 3.105(a) (1999).

The United States Court of Appeals for Veterans Claims 
(Court) has held that CUE is a very specific and rare kind of 
error, of fact or law, that when called to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Fugo v. Brown, 6 
Vet. App. 40, 43 (1993).  The Court established a three-part 
test to determine whether CUE is present in a prior 
determination; (1) either the correct facts, as they were 
known at the time, were not fully adjudicated (i.e., more 
than a simple disagreement as to how the facts were weighed 
or evaluated), or statutory or regulatory provisions extant 
at the time were incorrectly applied; (2) the error must be 
"undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made;" and, (3) a determination that there was CUE 
must be based on the record and the law that existed at the 
time of the prior adjudication in question.  Damrel v. Brown, 
6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992) en banc).  A finding of CUE 
requires that error, otherwise prejudicial, must appear 
undebatable.  Akins v. Derwinski, 1 Vet. App. 228, 231 
(1991).

In this case, the veteran claims the March 1958 rating 
decision involved CUE in denying entitlement to service 
connection for aggravation of a pre-existing partial 
amputation of the left fourth finger.  In statements and 
personal hearing testimony the veteran reported he sustained 
an additional amputation of the left fourth finger as a 
result of the inservice injury which resulted in amputation 
of his left fifth finger.

Service medical records include a report of the veteran's 
July 1956 enlistment examination which revealed traumatic 
amputation of the left ring finger.  No description of the 
location of amputation was provided.

Hospital records dated in November 1956 show the veteran 
sustained traumatic amputation of the left fifth finger when 
the finger was struck by the bolt of an artillery piece.  An 
x-ray examination revealed old amputation of the distal 
fourth finger at the level of the distal end of the first 
phalanx.  

The veteran's October 1957 separation examination revealed 
missing distal phalanx to the left fourth digit.  The report 
also noted traumatic amputation to the left fourth digit 
during service and traumatic amputation to the left fifth 
digit prior to service.  Other service medical records are 
negative for evidence of acute injury or treatment to the 
left fourth finger during active service.  

In his February 1958 application for VA benefits the veteran 
requested entitlement to service connection for loss of 
little finger of the left hand.  There was no report of 
inservice injury to the left ring finger.

A March 1958 VA examination revealed amputation of the little 
and ring fingers, including amputation through the distal end 
of the proximal phalanx of the left ring finger.  It was 
noted the veteran reported a history of amputation during 
service.

Based upon the evidence and law extant at the time of the 
March 26, 1958, rating decision, the Board finds the denial 
of entitlement to service connection for amputation of the 
left fourth finger was not clearly and unmistakably 
erroneous.  Although the veteran's service medical records 
include a report which noted traumatic amputation to the left 
fourth digit during service, the report also mistakenly 
reported a left fifth finger amputation pre-existed service.  
While the record does not reflect whether or not the RO 
considered this arguably favorable evidence as to the issue 
of entitlement to service connection, the Board finds that as 
the other service medical records, including reports 
contemporaneous to the veteran's November 1956 injury, are 
negative for inservice injury to the left fourth finger the 
matter is not undebatable.  See Akins, 1 Vet. App. at 231.


ORDER

The March 26, 1958, rating decision as to the denial of 
entitlement to service connection for partial amputation of 
the left fourth finger did not involve clear and unmistakable 
error.


REMAND

Initially, the Board notes that the veteran's claim seeking 
entitlement to an increased rating for partial amputation of 
the left fifth finger is found to be well-grounded under 
38 U.S.C.A. § 5107(a) (West 1991).  That is, he has presented 
a claim which is plausible.  Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  In general, an allegation of increased disability 
is sufficient to establish a well-grounded claim seeking an 
increased evaluation.  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  VA therefore has a duty to assist him in 
developing the facts pertinent to his claim.  See 38 C.F.R. 
§ 3.159 (1999); Littke v. Derwinski, 1 Vet. App. 90 (1990).

In this case, service medical records show the veteran 
sustained traumatic amputation of the distal two-thirds of 
the terminal phalanx of the left fifth finger in November 
1956.  In February 1957 the veteran underwent amputation of 
the distal proximal phalanx of the left little finger.  The 
records are negative for evidence of metacarpal resection.  
The veteran's disability is currently evaluated as 10 percent 
disabling under Diagnostic Code 5156 for amputation of the 
left fifth finger.  

On the occasion of a hearing on appeal in February 1999, the 
veteran testified that he sustained partial amputation of his 
left fifth finger when he caught it in the back of a weapon 
in November 1956.  He stated that he was hospitalized from 
November 1956 to March 1957.  The veteran further noted that 
his left hand and fingers are cold all of the time and that 
he experiences occasional pain. 

The provisions of 38 C.F.R. § 4.59 (1999) provide that 
actually painful joints due to healed injury are recognized 
as productive of disability entitled to at least a minimal 
compensable rating for the joint.  It is clear that the role 
of pain in the evaluation of disabilities of the 
musculoskeletal system must be taken into consideration and 
the veteran's disability must be evaluated in light of the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 ) (1999).  The Court 
held that when a disagnostic code provides for compensation 
based solely upon limitation of motion, that the provisions 
of 38 C.F.R. §§ 4.40 and 4.45 (1999) must be considered, and 
that examination upon which the rating decision is based must 
adequately portray the extent of functional loss due to pain 
"on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

The Board finds that, under the regulations pertaining to the 
rating of service-connected disabilities, the Schedule for 
Rating Disabilities, 38 C.F.R. § 4.1 - 4.150  (1999), 
"represents as far as can practicably be determined the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Generally, the evaluation of the same 
disability under various diagnoses is to be avoided.  
Disability from injuries to the muscles, nerves, and joints 
of an extremity may overlap to a great extent, so that 
special rules are included in the appropriate bodily system 
for their evaluation.  38 C.F.R.§ 4.14 (1999).  In Esteban v. 
Brown, 6 Vet. App. 259 (1994), the Court held that distinct 
and separate manifestations arising from the same service-
connected disability may be assigned separate disability 
evaluations. 

A private neurological consultation report dated in February 
1999, indicates that the veteran experiences phantom pain of 
the left hand.   In this regard, the Board finds that 
clarification of whether the veteran's phantom pain 
represents the presence of possible nerve involvement is 
required.  38 C.F.R. § 19.9 (1999).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The RO should have the veteran 
examined by an orthopedist for purposes 
of determining the overall degree of 
orthopedic impairment occasioned by 
partial amputation of the left fifth 
finger. The examiner should review the 
claims folder and a copy of this remand 
before examining the veteran.  All 
indicated tests, including any indicated 
X-ray studies, should be conducted.  The 
examiner should render an opinion as to 
the extent to which the veteran 
experiences weakness, excess 
fatigability, incoordination, and pain 
due to repeated use or flare-ups, and 
should portray these factors in terms of 
the additional loss in range of motion 
due to these factors.

2.  The veteran should also be examined 
by a neurologist for purposes of 
evaluating the nature and severity of his 
partial amputation of the left fifth 
finger. The examiner should review the 
claims folder and a copy of this remand 
before examining the veteran.  All 
indicated tests should be performed.  The 
examiner should indicate whether there is 
neurological impairment and whether the 
impairment is best characterized as mild, 
moderate, severe, or complete.  A compete 
rationale for all opinions should be 
provided.

3.  After the above development has been 
completed, the RO should again review the 
veteran's claim on the merits.  The 
rating decision should reflect 
consideration of the applicability of 
38 C.F.R. §§ 4.40, 4.45 and 4.59 (1999), 
as well as Diagnostic Codes 5156 and 8716 
(1999).  If the decision remains adverse 
to the veteran in any way, he and his 
representative should be furnished a 
supplemental statement of the case.  They 
should then be afforded a reasonable 
opportunity to respond. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate review.  
No action is required by the veteran until he receives 
further notice.  The purposes of this remand are to procure 
clarifying data and to comply with the governing adjudicative 
procedures.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (1999) 
failure to cooperate by attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

 
- 8 -


- 1 -


